EXHIBIT 4.1 FIRST AMENDMENT TO CONVERTIBLE NOTE DEED THIS FIRST AMENDMENT TO CONVERTIBLE NOTE DEED (this “Amendment”), is made as of February 11, 2016, by and among REVA Medical, Inc. (the “Company”), and Goldman Sachs International and Senrigan Master Fund (the “Noteholders”), and is entered into with respect to the Convertible Note Deed, datedSeptember 25, 2014, by and among the Company and the Noteholders (collectively, the “Deed”).Unless otherwise indicated, words and terms which are defined in the Deed shall have the same meaning where used herein. RECITALS WHEREAS, pursuant to clause 29.10 of the Deed, the Company and the Noteholders wish to, among other things, amend clauses 6.3 and 6.14.2 of the Deed; WHEREAS, the effectiveness of this Amendment is subject only to the Company having received approval from its Securityholders, in accordance with ASX Listing Rule 7.1 (“Securityholder Approval”); WHEREAS, the Noteholders have approved entering into this Amendment by Unanimous Resolution; and WHEREAS, the Board has adopted a resolution approving entry into this Amendment. NOW, THEREFORE, in consideration of the undertakings and the mutual agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, IT IS AGREED THAT: 1.Amendments to the Deed.Immediately upon (x) execution and delivery of this Amendment by the Company and the Noteholders and (y) receipt of the Securityholder Approval, the Deed is hereby amended as follows: a. Clause 6.3 of the Deed is hereby amended and restated in its entirety to read as follows: “At any time on or prior to June 1, 2017, a Noteholder may give the Company an irrevocable notice in writing electing to redeem all or some of the Notes held by the Noteholder for the Redemption Amount (Optional Redemption Notice). Upon receipt by the Company of such Optional Redemption Notice, and provided that a Note has not otherwise been Converted in accordance with clauses 6.9 to 6.13 (inclusive) or been redeemed or cancelled, the Company must, in respect of such Notes, redeem such Notes for the Redemption Amount, which will become immediately due and payable on June 30, 2017 (Optional Redemption Date), and pay the relevant Redemption Amount to the Noteholder on June 30, 2017 and the Notes so redeemed will be cancelled and incapable of being Converted b. Clause 6.14.2 of the Deed is hereby amended and restated in its entirety to read as follows: “the CE Mark Approval Event has occurred and the Company has completed the listing of its shares on NASDAQ or any other securities exchange approved by a Majority of Noteholders.” 2.Continued Validity of Deed.Except as amended by this Amendment, the Deed shall continue in full force and effect as originally constituted and are ratified and affirmed by the parties hereto.
